       Case 1:16-cr-00211-RBW Document 31 Filed 03/07/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                        )
UNITED STATES OF AMERICA                                )
                                                        )
       Plaintiff,                                       )
                                                        )         Ciiii. No. 16-211-001 (RBW)
V.                                                      )
                                                        )         UNDER SEAL
HUWIDA OSMAN FADLELMAWI,                                )
    aka "HUWIDA FADL,"                                  )
                                                        )
       Defendant.                                       )
                                                        )

                                         SENTENCING LETTER

        Plaintiff United States of America, through its counsel of record, the Money Laundering

and Asset Forfeiture and Recovery Section, Criminal Division, United States Department of

Justice, submits a letter it received on March 6, 2019 from defendant Huwida Osman

Fadlelmawi's ("defendant") former colleague at the Kuwait Embassy Health Office, Mohamed

Majed Assaf, for consideration by the Court at defendant's sentencing hearing. Mr. Assaf s

letter is attached as Exhibit 1.

Date: March 7, 2019                Respectfully submitted,

                                   DEBORAH CONNOR, CHIEF
                                   MONEY LAUNDERING & ASSET RECOVERY SECTION



                                   By:
                                          Jonat n T. I,4um
                                          Senior Trial Attorney
                                          Money Laundering and Asset Recovery Section
                                          Criminal Division, U.S. Department of Justice
     Case 1:16-cr-00211-RBW Document 31 Filed 03/07/19 Page 2 of 3




                                       Letter to the court


To whom it may concern,

       Hello, my name is Moharnacl IViajed Assaf, I was an accountant for the Kuwait Medical

Office in Washington D.C. Five years ago I discovered the Kuwait Medical Office was committing

fraud and embezzling money. Huwida Fadl was one of Wad's partners who also associated with

the fraud and embezzlement activities. She had been helping with the fraudulent checks for the

fake identities and was also pocketing the money. As soon as I was made aware of the criminal

activity, I reported it to the Kuwait health office and when nothing was done, I reported it to

the ambassador himself. When no one was willing to do anything, I spent months trying to

report the incident directly to the FBI and the proper authorities. Finally, Homeland Security

 reached out to me about the criminal activity I witnessed.

        Unfortunately, the results of me coming forward had several repercussions on not only I

 but also my family. After the incident at the Kuwait Medical Office, it was hard to find another

 place of employment. One of Fluwida's partners was considered a strong figure so she had me

 fired as soon as the investigation was opened, no notic-e or even enough time to look for

 another job. I spent a few years trying to find another job in embassies or a foreign government

 establishment. The main reason I look towards foreign establishments for employment is

 because since I've come to America mostly embassies have provided me with employment.

 Especially since I speak and write in Arabic and had a degree from Syria which is not accepted in

 corporate America. However, once word got out that I was the one who helped uncover the

 corruption at the Kuwait Medical Office, the other embassies refused to hire me or interview

 me, because they were afraid of me witnessing a wrong doing and exposing them for it.

         Me losing my job was one thing but not even being able to find another job to help

 provide for my family was heartbreaking. My daughter was in college at the time and had to get

  loans and work several jobs to afford an education. The stress and depression that I have been

  experiencing had caused a huge strain on my marriage, my wife and I even reached the point of

  almost divorcing. My anxiousness has caused me to loose half of my teeth, and without any

  income I can't even go to the hospital to take care of myself. My oldest daughter graduated

                                                                                           GOVERNMENT
                                                                                             EXHIBIT
      Case 1:16-cr-00211-RBW Document 31 Filed 03/07/19 Page 3 of 3




from college but had to put her graduate school on hold and has been working two jobs to help

support the family. My second daughter who is only 17 had to get a part time job to also help

with the home expenses. Now I have also occurred a large sum of debt due to my

unemployment caused by Huwida Fedi. Once the investigation began, I lost all my friends, the

rest of my family turned their backs on me because they didn't believe that I should have

involved myself. Many of my acquittances at other embassies refused to speak to Me or be

seen with me. I was completely alone, and none of it ever got better. Almost 5 years later now

and everything for me has just gone downhill. Honestly, these past few years have been very

difficult for me and my family. Everyone has been depressed, anxious, broken and hurt. it has

taken a toll on us emotionally as well as financially, and personally it is mentally tiring. I am a

very honest man, and that has cost me greatly. I refused to stand by and let corruption happen.

 i made the choice to take a stand, but in the end a good man has lost almost everything.




                                                                                            Sincerely,

                                                                              Mohamed Majed Assaf
                                                                                                 _
